Citation Nr: 1806493	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.


FINDING OF FACT

The Veteran's obstructive sleep apnea is related to active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 1982 until January 1993, November 2001 until September 2003, November 2005 until March 2007, and January 2009 until June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2017 the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record. 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for sleep apnea

The Veteran contends that he has obstructive sleep apnea related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has obstructive sleep apnea that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's sleep apnea is etiologically related to the Veteran's active service.

VA records reflect the Veteran with a diagnosis of obstructive sleep apnea. Additionally, VA has conceded the Veteran with an in-service occurrence of sleep impairment. 

In a May 2017 private medical opinion, Dr. D. M. opined that it is at least likely as not that there is a direct relationship between the Veteran's active military service and his sleep apnea. Dr. D. M. explained that after reviewing the Veteran's claims folder it was clear that the Veteran had poor sleep prior to, and after his active duty deployment to Iraq.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for obstructive sleep apnea and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for obstructive sleep apnea is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Florida Department of Veterans Affairs]
Department of Veterans Affairs


